DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3502336 to Fumagalli.
Regarding claim 1, Fumagalli teaches a laundry treating (Fig. 1, part 1) appliance for treating laundry items according to an automatic cycle of operation, the laundry treating appliance comprising: a cabinet (Fig. 1, part 2) defining an interior and having a front panel that at least partially defines an access opening to the interior; a treating chamber (Fig. 1, part 3) located within the cabinet and accessible by the access opening; a closure (Fig. 1, part 4) movably mounted to the cabinet to selectively open and close the access opening and having a rear face confronting the treating chamber when the closure closes the access opening; and a bulk treating chemistry dispenser (Fig. 1, part 17) mounted to the rear face and protruding through the access opening 
Regarding claim 2, Fumagalli teaches wherein the laundry treating appliance (Fig. 1, part 1) is a built-in laundry treating appliance and the closure (Fig. 1, part 4) comprises an opaque front surface (Fig. 12, part 71; paragraph 102) that prevents viewing of the bulk treating chemistry dispenser (Fig. 1, part 17) from an exterior of the laundry treating appliance when the closure (Fig. 1, part 4) closes the opening.
Regarding claim 3, Fumagallli teaches wherein the at least one bulk treating chemistry reservoir (Fig. 1, part 18) is removable from the bulk treating chemistry dispenser (Fig. 1, part 17; paragraph 59).
Regarding claims 4-5, Fumagalli teaches wherein the bulk treating chemistry dispenser (Fig. 1, part 17) further comprises at least one supply conduit (Fig. 15, part 46; paragraph 58) fluidly coupling the at least one bulk treating chemistry reservoir (Fig. 1, part 18) to the mixing conduit (Fig. 3 and 4, part 44; paragraph 57) and wherein the at least one supply conduit (Fig. 3 and 4, part 46) includes at least one pump (Fig. 3 and 4, part 45) configured to provide a treating chemistry from the at least 
Regarding claim 7, Fumagalli teaches wherein the treating chemistry pumped into the mixing conduit (Fig. 3, part 44) mixes with water entering the mixing conduit from the dispenser inlet (Fig. 3, part 46) to form a water-treating chemistry mixture within the mixing conduit.
Regarding claim 8, Fumagalli teaches wherein the at least one bulk treating chemistry reservoir (Fig. 3 and 4, part 18) comprises first and second bulk treating chemistry reservoirs positioned side-by-side (Fig. 3 and 4, parts 18) within the bulk treating chemistry dispenser and each extending along the vertical height of the access opening (Fig. 1, part 18).
Regarding claims 9 and 10, Fumagalli teaches wherein the mixing conduit is positioned between the first and second bulk treating chemistry reservoirs (Fig. 8, parts 18 and 44), and wherein the first and second bulk treating chemistry reservoirs collectively form the mixing conduit (see Fig. 8, parts 18).
Regarding claims 11 and 12, Fumagalli teaches wherein a first supply conduit (Fig. 4, part 15) fluidly couples the first bulk treating chemistry reservoir (Fig. 4, part 18) to the mixing conduit (Fig. 4, part 44) and a second supply conduit (Fig. 4, part 19) fluidly couples the second bulk treating chemistry reservoir (Fig. 4, part 18) to the mixing conduit (Fig. 4, part 44); and wherein the first and second supply conduits each include a pump positioned between the rear face and the first and second bulk treating chemistry reservoirs and configured to provide treating chemistries from the first and second bulk treating chemistry reservoirs into the mixing conduit (Fig. 10, part 36’).
Regarding claim 15, Fumagalli teaches wherein a bellows extending between the treating chamber and the access opening (Fig. 1, 16, and 19, at part 4).
Regarding claim 16, Fumagalli teaches wherein the bulk treating chemistry dispenser (Fig. 1, part 17) is received within and abuts the bellows when the closure (Fig. 1, part 4) closes the opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3502336 to Fumagalli.
Regarding claim 6, Fumagalli is relied upon as above in claims 5 and 8.  Fumagalli does not teach wherein the at least one pump is positioned between the rear face and the at least one bulk treating chemistry reservoir.
However, Fumagalli teaches different positioning of the pumps (Fig. 3, 4, 5, 10, and 14, parts 36 and 36’) wherein this merely an obvious rearrangement of parts that has not been shown to modify the device and would have been an obvious design choice all in order to achieve the predictable result of pumping the water and treating chemistry to the washing machine to clean the clothes therein.  See MPEP 2144.04, VI, C.
Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3502336 to Fumagalli in view of U.S. Patent Application Publication No. 20070240456 to Byun et al. (Byun).
Regarding claims 13 and 14, Fumagalli is relied upon as above in claim 1.  Fumagalli does teach wherein the bulk treating chemistry dispenser further comprises a visual indicator of a current level of treating chemistry within the at least one bulk treating chemistry reservoir and wherein the visual indicator comprises a window located on the bulk treating chemistry dispenser providing a view of at least a portion of the at least one bulk treating chemistry reservoir.
Byun teaches a washing machine (Fig. 1, generally) comprising a detergent dispenser on a door with a bellows (Fig. 1, see at parts 50, 29, and 10a) wherein the bulk treating chemistry dispenser further comprises a visual indicator of a current level of treating chemistry within the at least one bulk treating chemistry reservoir and wherein the visual indicator comprises a window located on the bulk treating chemistry dispenser providing a view of at least a portion of the at least one bulk treating chemistry reservoir (Fig. 1, see user left of washing machine looking in through window at level of detergent, parts 20, 21a, and 50) all in order to check a level of detergent to wash the clothes therein.
 Therefore it would have been obvious to have modified the laundry treating apparatus of Fumagalli with the configuration of the visual indicator/window as in Byun all in order to achieve the predictable result of checking a level of treating chemistry in order to dissolve the treating chemistry to clean the clothes therein.
Regarding claims 17 and 18, Fumagalli is relied upon as above in claim 16.  Fumagalli does not teach wherein a nozzle is provided on the bellows, the nozzle fluidly coupled to the water supply and positioned adjacent the dispenser inlet to provide water from the water supply to the dispenser inlet and wherein the dispenser outlet comprises at least one spray nozzle.
Byun teaches a washing machine (Fig. 1, generally) comprising a detergent dispenser on a door with a bellows (Fig. 1, see at parts 50, 29, and 10a) wherein a 
Therefore it would have been obvious to have modified the laundry treating apparatus of Fumagalli with the configuration of the nozzle provided at the dispenser as in Byun all in order to achieve the predictable result of dissolving the treating chemistry to clean the clothes therein.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Should Applicant overcome the rejections as above, Examiner will surely include a full statement of reasons for allowance in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711